DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 26, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4 are allowable over the Prior Art of Record because it fails to teach or suggest a threaded-hole inspection device comprising a thread gauge, a rotating-shaft portion on which the thread gauge is detachably mounted, and a rotary drive portion that rotates the rotating-shaft portion to rotate the thread gauge mounted on the rotating-shaft portion, the threaded-hole inspection device being configured so that the thread gauge is twisted into a threaded hole to be inspected; the gauge portion is configured so that an incomplete thread ridge portion produced on a tip portion of the gauge portion during formation of a thread is removed; the fastening portion is configured so that a phase- positioning portion is provided thereto, the phase-positioning portion positioning a tip-side start point of a complete thread ridge portion of the gauge portion at a prescribed phase when the thread gauge is mounted on the rotating-shaft portion; and the rotating- shaft portion is provided with a phase-positioning engaging portion that engages with the phase-positioning portion in combination with the remaining limitations of the claims.

Claims 5 – 10 are allowable over the Prior Art of Record because it fails to teach or suggest a threaded-hole inspection device characterized by having a thread gauge; a rotating-shaft portion on which the thread gauge is detachably mounted; a rotary drive portion that rotates the rotating- shaft portion to rotate the thread gauge mounted on the rotating- shaft portion; and an outward-moving portion that, when a difference is created between a distance over which the rotating-shaft portion fed by the rotating-shaft-feeding mechanism is fed and a distance over which the thread gauge mounted on the rotating-shaft portion advances, moves outward from the threaded hole in a direction opposite to the threaded-hole- approaching direction commensurately with the difference in the 45distances; the threaded-hole inspection device being configured so that a depth of the threaded hole is measured on the basis of a number of rotations and thread pitch of the rotating-shaft-feeding mechanism and on the basis of a distance over which the outward- moving portion moves outward from the threaded hole, and the depth of the threaded hole is inspected in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 13, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861